Opinion issued August 2, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00231-CV
                           ———————————
                      BENITO SANTIBANEZ, Appellant
                                        V.
                        ALEJANDRO DIRON, Appellee


                   On Appeal from the 434th District Court
                           Fort Bend County, Texas
                    Trial Court Case No. 121-DCV-202428


                         MEMORANDUM OPINION

      Benito Santibanez has neither paid the required fees nor established indigence

for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T

CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West Supp. 2015); Order

Regarding Fees Charged in the Supreme Court, in Civil Cases in the Courts of
Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). After being notified that this appeal was subject

to dismissal, appellant did not adequately respond. See TEX. R. APP. P. 5 (allowing

enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).


      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                 PER CURIAM


Panel consists of Justices Keyes, Brown, and Huddle.




                                         2